Case 3:19-cv-06396-VC Document 19-3 Filed 06/11/19 Page 1 of 3




           EXHIBIT 3
         Case 3:19-cv-06396-VC Document 19-3 Filed 06/11/19 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  RONALD JOSEPH TROSCLAIR, JR.,                    *   CIVIL ACTION NO.: 2:19-cv-10689-
                                                   *   CJB-MDN
                         Plaintiff,                *
                                                   *
  VERSUS                                           *
                                                   *   JUDGE: CARL BARBIER
  MONSANTO COMPANY; MONSANTO                       *
  COMPANY MANUFACTURING                            *   MAGISTRATE JUDGE: MICHAEL
  FACILITY; XL BERMUDA, LTD.;                      *   NORTH
  CATLIN INSURANCE SERVICES, INC.;                 *
  T.H.E. INSURANCE COMPANY; 3M                     *
  CATTLE, LLC; and RANDY JACOBS,                   *
                                                   *
                         Defendants.               *
                                                   *
  **************************

                        SECOND DECLARATION OF RANDY JACOBS

       I, Randy Jacobs, declare as follows:

       1. I submit this declaration to correct and respond to misstatements made in the

declaration provided by plaintiff Ronald Joseph Trosclair, Jr. in support of his Motion to

Remand. The statements set forth below are based on my personal knowledge.

       2. Mr. Trosclair has never retrieved any type of herbicide from my garage (at least, not

while I was present).

       3. To my knowledge, Mr. Trosclair has never been at my home or on my property.

       4. I have never given or provided any Roundup®-branded products or glyphosate

products to Wade Mongrue, Courtney Mongrue, or anyone else working at or for 3M Cattle,

LLC (or connected with 3M Cattle, LLC).

       5. During my entire period of employment by Monsanto Company, I was never assigned

or delegated, as a job duty, the distribution of Roundup®-branded products or glyphosate
Case 3:19-cv-06396-VC Document 19-3 Filed 06/11/19 Page 3 of 3
